Title: To George Washington from La Luzerne, 16 August 1780
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


					
						Monsieur
						Philadelphie le 16. Aout 1780.
					
					J’ai reçu la lettre que Vôtre Excellence m’a fait l’honneur dé m’ecrire le 11. de ce mois avec celles dont elle etoit accompagnée. Je vais prendre en consequence les mesures dont je fais part à Mr le Cher de Ternay dans la lettre ci jointe que je Vous prie de vouloir bien lui faire parvenir après en avoir pris lecture, ainsi que des papiers dont elle est accompagnée. Je suis avec un respectueux attachement Monsieur De Votre Excellence Le très humble et très obéissant Serviteur
					
						le che. de la luzerne
					
				